TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00221-CR


Michael James Overton, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 67968, THE HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Michael James Overton seeks to appeal from a judgment of conviction for
aggravated sexual assault.  See Tex. Penal Code Ann. § 22.021 (West 2011).  The trial court has
certified that this is a plea bargain case and Overton has no right of appeal.  Accordingly, the appeal
is dismissed for want of jurisdiction.  See Tex. R. App. P. 25.2(a)(2), (d).

						__________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Dismissed for Want of Jurisdiction
Filed:   April 19, 2012
Do Not Publish